Citation Nr: 0908822	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for left knee condition. 

2.	Entitlement to service connection for right knee 
condition.

3.	Entitlement to service connection for right upper 
extremity radiculopathy. 

4.	Entitlement to service connection for left upper extremity 
radiculopathy.

5.	Entitlement to service connection for left testicular 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The information of record indicates that the Veteran 
performed unverified military in United States Air force from 
January 1988 to September 1988; and that he served in the 
United States Air National Guard from April 1989 to August 
1989, from August 1989 to September 1989, and from July 2002 
to March 2003, including periods of active duty for training 
(ACDUTRA).  He was discharged from service because of 
physical disability (low back disability) with severance pay.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.	In August 1999, the Veteran was injured while attending 
drill with the Air National Guard of the United States 
(ANGUS).  He was then placed on Line of Duty determination 
to receive surgery and ultimately given a medical 
discharge with severance pay.  

2.	Competent medical evidence shows that the Veteran's left 
knee disability is causally related to his military 
service.

3.	Competent medical evidence does not show that the 
Veteran's right knee disability is causally related to his 
military service.

4.	Competent medical evidence shows no currently diagnosed 
right upper extremity radiculopathy.

5.	Competent medical evidence does not show that the 
Veteran's left upper extremity radiculopathy is causally 
related to his military service.

6.	Competent medical evidence shows no currently diagnosed 
disability of the left testicle.


CONCLUSION OF LAW

1.	A left knee condition was incurred during the Veteran's 
military service.  38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.	A right knee condition was not incurred or aggravated by 
the Veteran's military service.  38 U.S.C.A. §§ 101(24), 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.	A right upper extremity radiculopathy condition was not 
incurred or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

4.	A left upper extremity radiculopathy condition was not 
incurred or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

5.	Service connection for a left testicular condition 
(claimed as testicular pain) is not warranted.  38 
U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
April 2004 and July 2004 letters.  These letters informed the 
veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the veteran and VA for obtaining 
the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
a March 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, VA 
examination report, the findings of the USAF Physical 
Evaluation Board, and statements from the veteran and his 
representative have been associated with the record.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Service Connection - Generally

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a). In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish status as a "Veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Left Knee Condition

The first element of Hickson is evidence of a current 
disability.  Private medical records from September 2003 
include complaints of left knee pain.  The private physician 
found crepitus upon rotation, but not ligament instability.  
He noted a probable let knee meniscus injury.  The record 
does not contain any specific diagnosis to confirm this.  The 
August 2004 VA medical examiner diagnosed osteoarthritis of 
both knees.  Thus the current disability requirement of 
Hickson is satisfied.

Hickson element (2) requires an in-service occurrence or 
aggravation of the disease or injury.  The Veteran contends 
that his August 1999 injury, in which he fell in the back of 
an aircraft during a drill and injured his back, included a 
left knee injury.  The Veteran's December 2001 account of the 
accident refers to a left knee injury.  While the Physical 
Evaluation Board did not refer to a knee injury in their 
findings, service medical records from September 1999 and the 
November 1999 osteopathologist's clinical summary 
corroborates this contention.  Thus, Hickson element (2) is 
met.

The third and final Hickson element requires a medical nexus 
between the Veteran's current disability and his injury 
during service.  The August 2004 VA medical examiner did not 
offer an opinion as to the potential link between the 
Veteran's current left knee disability and his August 1999 
injury, incorrectly indicating that there was no prior 
evidence of a knee injury at the time of his August 1999 
accident.  Thus, the only medical evidence of record 
addressing a possible link between the two is the November 
1999 osteopathologist's clinical summary, which states, "I 
believe that the left knee problem is also attributable to 
the fall in the back of the aircraft."  Therefore, Hickson 
(3) is met and service connection is warranted for a left 
knee disability.

Right Knee Condition

The first element of Hickson is evidence of a current 
disability.  A January 2004 private radiology report found 
that there was "an intrasubstance tear of the posterior horn 
of the medial meniscus" of the right knee.  Additionally, 
the August 2004 VA medical examiner diagnosed osteoarthritis 
of both knees.  Thus the current disability requirement of 
Hickson is satisfied.

Hickson element (2) requires an in-service occurrence or 
aggravation of the disease or injury.  To this end, the 
Veteran argues that his right knee was injured in the August 
1999 accident that ultimately led to his medical discharge 
from ANGUS.  The Physical Evaluation Board did not refer to a 
knee injury in their findings, furthermore, to the extent 
that the Veteran's December 2001 account of the accident 
included reference to a knee injury, that injury was said to 
be in the left knee.  Without evidence of an in-service 
disease or injury, Hickson element (2) is not met and the 
claim fails on that basis.

Right Upper Extremity Radiculopathy

The first requirement for service connection under Hickson is 
a current disability.  The Veteran has not submitted evidence 
of current disabilities in connection with his claim for 
service connection for right upper extremity radiculopathy.

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer, 3 Vet. App. 225 ( holding that service 
connection cannot be granted in the absence of proof of a 
present disability); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that a service connection claim 
must be accompanied by evidence establishing the claimant 
currently has the claimed disability).  In the absence of 
confirmed diagnosis of any of a right upper extremity 
condition, meaning medical evidence showing the Veteran has 
the condition alleged, service connection is not warranted.

There is no diagnosis of any right upper extremity disability 
in any of the medical records submitted.  Medical records 
prior to the Veteran's back surgery refer to pain in the 
upper extremities as symptoms of the back malady.  The only 
evidence of a right upper extremity disability is the 
Veteran's own lay statements.  It is well established that 
lay statements alone cannot satisfy the requirement of 
competent medical evidence necessary to establish a current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159(1).  Thus, the 
preponderance of the evidence is against the finding of a 
current right upper extremity disability.

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

Left Upper Extremity Radiculopathy

There is no diagnosis of any left upper extremity disability 
in any of the medical records submitted.  Medical records 
prior to the Veteran's back surgery refer to pain in the 
upper extremities as symptoms of the back malady.  Private 
medical records from February 2003 indicate that the Veteran 
was complaining of "periodic throbbing in the left arm from 
the arm pit to the elbow."  No underlying diagnosis was 
given.  Insofar as the Veteran has alleged that his left 
upper extremity pain is a separate disability, the Board 
notes that pain in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, 
the preponderance of the evidence is against the finding of a 
current left upper extremity disability and Hickson element 
(1) has not been met.

Left Testicular Pain

The Veteran contends that his August 1999 injury has caused 
him to develop a disability manifested by left testicular 
pain.  References to the Veteran's testicular pain are linked 
to his service connected low back disability.  For example, a 
November 2002 radiologic examination report refers to the 
likely impingement of the Veteran's left side due to moderate 
facet hypertrophy of the L5/S1 vertebrae and a March 2004 
neurology clinic report notes, "[The Veteran] describes [low 
back pain] with radiation to his left groin, the back of his 
left leg, and anterior left lower leg."  As such, the 
Veteran's left testicular pain is found to have been 
contemplated within the evaluation of his low back 
disability.  The Veteran has not indicated that his left 
testicular pain, and by extension, his low back disability 
has gotten worse since March 2004, the effective date of the 
current disability rating, therefore an increased rating is 
not warranted.

The first element of Hickson is evidence of a current 
disability.  In this case, there is no evidence of a current 
testicular disability.  As mentioned above, the reports of 
testicular pain are linked to his service connected low back 
disability and are not presented with an accompanying 
diagnosis of an underlying condition.  Insofar as the Veteran 
has alleged that his left testicular pain is a separate 
disability, the Board notes that pain in and of itself does 
not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Thus, 
the preponderance of the evidence is against the finding of a 
current disability.

In short, Hickson element (1) has not been met as to this 
claim, so service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claims of 
entitlement to service connection for right knee condition, 
right upper extremity radiculopathy, left upper extremity 
radiculopathy, and left testicular pain.  The benefits sought 
on appeal are accordingly denied since there is no reasonable 
doubt to resolve in the Veteran's favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for left knee condition is 
granted.

Entitlement to service connection for right knee condition is 
denied.

Entitlement to service connection for right upper extremity 
radiculopathy is denied.

Entitlement to service connection for left upper extremity 
radiculopathy is denied.

Entitlement to service connection for left testicular pain is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


